


Exhibit 10.61

 

FORM OF FIRST AMENDMENT
TO
EXECUTIVE SEVERANCE AGREEMENT

 

First Amendment (“Amendment”) made as of                            day of
December, 2008 to the Executive Severance Agreement (“Agreement”) dated as of
March 3, 2008, by and between Mac-Gray Corporation, a Delaware corporation with
its principal place of business in Waltham, Massachusetts (the “Company”), and
                   (the “Executive”).

 

WHEREAS, the parties hereto desire to amend the Agreement to comply with the
requirement of Section 409A of the Internal Revenue Code of 1986, as amended;
and

 

WHEREAS, the parties hereto desire that this Amendment be deemed a modification
and an amendment to the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Company and the Executive agree as follows:

 


1.             SECTION 5(A) OF THE AGREEMENT IS HEREBY AMENDED BY DELETING THE
FINAL SENTENCE OF THE FIRST PARAGRAPH OF SAID SECTION IN ITS ENTIRETY AND BY
SUBSTITUTING THEREFOR THE FOLLOWING:


 

“To the extent that there is more than one method of reducing the payments to
bring them within the Threshold Amount, the payments and benefits shall be
reduced in the following order:  (1) cash payments not subject to Section 409A
of the Code; (2) cash payments subject to Section 409A of the Code;
(3) equity-based payments and acceleration; and (4) non-cash forms of benefits. 
To the extent any payment is to be made over time (e.g., in installments, etc.),
then the payments shall be reduced in reverse chronological order.”

 


2.             SECTION 5 OF THE AGREEMENT IS HEREBY AMENDED BY ADDING THE
FOLLOWING SUBSECTION (D) AT THE END THEREOF:


 

“(d)         All in-kind benefits provided and expenses eligible for
reimbursement under this Agreement shall be provided by the Company or incurred
by the Executive during the time periods set forth in this Agreement.  All
reimbursements shall be paid as soon as administratively practicable, but in no
event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred.  The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to

 

--------------------------------------------------------------------------------


 

be provided or the expenses eligible for reimbursement in any other taxable
year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.”

 


3.             ALL OTHER PROVISIONS OF THE AGREEMENT SHALL REMAIN IN FULL FORCE
AND EFFECT ACCORDING TO THEIR RESPECTIVE TERMS, AND NOTHING CONTAINED HEREIN
SHALL BE DEEMED A WAIVER OF ANY RIGHT OR ABROGATION OF ANY OBLIGATION OTHERWISE
EXISTING UNDER THE AGREEMENT EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED FOR
HEREIN.


 


4.             THIS IS A MASSACHUSETTS CONTRACT AND SHALL BE CONSTRUED UNDER AND
BE GOVERNED IN ALL RESPECTS BY THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Company and by the Executive as of the date first above written.

 

 

Mac-Gray Corporation

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

Executive

 

 

 

 

 

[Signature Page to First Amendment to Executive Severance Agreement]

 

--------------------------------------------------------------------------------

 
